Citation Nr: 9931218	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for right elbow 
disability, currently assigned a 30 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1969.  This appeal is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&RO) in White River Junction, Vermont.  


REMAND

By a rating decision in March 1997, the M&RO increased the 
disability rating for the service-connected status post 
fracture, right elbow, with excision of radial head with 
residual pain and limitation of motion, from 20 to 30 
percent.  

The veteran contends that his service-connected elbow 
disorder is more severe than currently evaluated, and that 
consequently he is entitled to an increased disability 
rating.  Initially, the Board finds that the veteran's claim 
for an increased rating evaluation for his service connected 
right elbow disorder is well grounded, in that he has 
presented a plausible claim. 38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

During the August 1999 travel board hearing at the M&RO 
before the undersigned, the veteran testified that since his 
last examination by VA there has been an increase in the 
severity of his service-connected right elbow disability, 
including increase in limitation of motion of the elbow and 
further loss of strength of the extremity; that he now drops 
things and notices clumsiness of his right upper extremity in 
his employment at a convenience store; and that he has also 
now experiences burning and numbness in all five fingers of 
his right hand and arm.  

The Board believes that the question of the current severity 
of the service-connected right elbow disorder should be 
formally resolved prior to final appellate consideration of 
the issue, including by scheduling a special neurologic 
examination in addition to a special orthopedic examination.  
This action is deemed necessary based on the sworn testimony 
furnished by the veteran regarding a recent increase in 
symptomatology.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to this well 
grounded claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the M&RO for the 
following development:

1. The M&RO should request the appellant 
to identify all medical facilities that 
have treated him in the recent past 
(since May 1998) for his service- 
connected right elbow disorder.  The M&RO 
should then obtain pertinent medical 
records from the facilities identified by 
the appellant which are not already of 
record.  The appellant should be asked to 
provide authorization for the release of 
all private treatment records.

2.  The M&RO should schedule examinations 
by a VA orthopedic specialist and by a VA 
neurologist.  The entire claims folder 
and a separate copy of this remand should 
be made available to the examiners for 
review before the examination.  Any 
indicated diagnostic testing should be 
accomplished, with a narrative 
explanation of the results included in 
the examination report.  A detailed 
rationale for all conclusions should be 
provided.  If necessary, any additional 
examinations should be scheduled, as 
recommended by the examiners.  The 
examiners are requested to respond to the 
following:

A) The examiners should record all 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive ranges of 
right elbow motion, and the nature, 
degree and location of any clinical 
evidence of muscle damage in the 
veteran's right upper extremity, 
identifying the affected muscle group 
where applicable.

B) The examiners should comment on the 
functional limitations, if any, residual 
to the veteran's service-connected right 
elbow disorder in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  With respect 
to the subjective complaints of pain, the 
examiners are requested to specifically 
comment on: i) whether pain is visibly 
manifested on movement of the joints; ii) 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected disability; iii) the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or iv) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right elbow disability.  The 
examiners should also specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.  

C) The examiners should identify the 
location and nature of any scars on the 
veteran's right elbow, stating whether 
such are painful, tender, red, ulcerated, 
adherent or otherwise productive of 
functional impairment.

D) Based on review of the veteran's 
complete medical history, the examiners 
should, insofar as is possible, identify 
all clinical and diagnostic findings 
residual to his service-connected right 
elbow disability, as distinguished from 
any residuals that may solely be 
attributed to the nonservice-connected 
bursitis of the right shoulder for 
example.  

3. After the development requested above 
has been completed to the extent 
possible, the M&RO should again review 
the record and ensure that such is 
adequate for appellate review.  Any 
corrective action should be taken.  The 
M&RO should then re-adjudicate the 
veteran's claim with consideration of 
diagnostic codes pertinent to limitation 
of motion, instability, muscle damage, 
scarring and joint deformity, as well as 
with consideration of 38 C.F.R. §§ 4.40, 
4.45 pertaining to functional loss and 
additional disability due to pain.  The 
RO should also include consideration of 
38 C.F.R. § 3.321(b)(1) (1996), if 
applicable, and include notice of any 
recent regulatory amendments.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, including all potentially 
applicable laws and regulations, and 
given the opportunity to respond thereto.


If the benefits sought on appeal remain denied, the appellant 
and representative should be furnished a supplemental 
statement of the case including the new rating criteria, and 
given the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedure.  The purpose of this REMAND is to 
further develop the record.  The Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
M&RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


